DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  in each of lines 3 and 4, it appears that “follow” should perhaps be “hollow”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 12-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2017/0336282 A1).
With respect to claim 1, Kobayashi et al. disclose a laser system comprising: A. a laser apparatus (Fig. 3 - 80 (femtosecond laser unit)) configured to output pulsed laser 
With respect to claim 2, Kobayashi et al. disclose wherein the laser apparatus is a femto-second laser apparatus (80) configured to output the pulsed laser light having a femto-second duration (paragraph 0099).
With respect to claim 10, Kobayashi et al. further disclose O. a beam splitter (96) configured to reflect part of the EUV light; and P. an optical sensor (64) configured to detect light reflected off the beam splitter and output a measurement signal 
With respect to claim 12, Kobayashi et al. disclose wherein the beam splitter (96) and the optical sensor (64) are disposed in the filter chamber (85).
With respect to claim 13, Kobayashi et al. disclose wherein the filter chamber (85) is disposed in the optical path of the pulsed laser light on a downstream of the rare gas chamber (81) via the through hole (91).
With respect to claim 14, Kobayashi et al. disclose wherein a partition wall is provided between the rare gas chamber (81) and the filter chamber (85), and the through hole (91) is formed through the partition wall.
With respect to claim 19, Kobayashi et al. disclose wherein the laser apparatus includes an attenuator (Fig. 22 - 155 & 156), and the second controller is configured to control the pulse energy of the pulsed laser light by controlling transmittance at which the attenuator transmits the pulsed laser light (paragraphs 0097-0136 & 0199-0218).
With respect to claim 20, Kobayashi et al. disclose wherein a first beam separator (Fig. 21 - 96), a second beam separator (97), a bandpass filter (98), a first multilayer film mirror (114), and a second multilayer film mirror (113) are disposed in the filter chamber (85A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2017/0336282 A1) as applied to claims 1 and 10 above.
With respect to claim 3, Kobayashi et al. do not specifically disclose wherein the second controller is configured to calculate an amount of variation from a maximum of the pulse energy of the EUV light based on a relationship between the pressure of the rare gas in the rare gas chamber and the pulse energy of the EUV light and control the laser apparatus based on a setting value of the pulse energy of the pulsed laser light that is a value calculated based on the amount of variation.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kobayashi et al. to do this, because adjusting the laser apparatus parameters is necessary in laser systems for operational efficiency.
With respect to claim 11, Kobayashi et al. do not specifically disclose wherein the second controller is configured to calculate an amount of variation from a maximum of the pulse energy of the EUV light based on a relationship between the pressure of the rare gas in the rare gas chamber and the pulse energy of the EUV light, correct the amount of variation based on the measurement signal, and control the laser apparatus based on a setting value of the pulse energy of the pulsed laser light that is a value calculated based on the corrected amount of variation.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2017/0336282 A1) as applied to claims 1 and 13-14 above, and further in view of Ishihara et al. (US 2013/0186976 A1).
With respect to claim 15, Kobayashi et al. do not specifically disclose wherein the partition wall is made of a metal material containing tungsten, molybdenum, or tantalum, or glass.  Ishihara et al. disclose the partition wall is made of a metal material (paragraphs 0041-0048).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kobayashi et al. to have the partition wall be made of a metal material containing tungsten, molybdenum, or tantalum, or glass, as these are well known metal additives and would be a matter of design choice.
Allowable Subject Matter
Claims 4-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if claim 17 is amended to overcome the objection cited above.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to disclose a laser system further comprising: L. an imager configured to capture an image of an area including the through hole and output image data, wherein the second controller is configured to calculate an area of the through 
Prior art fails to disclose a laser system further comprising: M. an imager configured to capture an image of an area including the through hole and output image data; and N. a second pressure sensor configured to detect pressure in the filter chamber, wherein the second controller is configured to calculate an area of the through hole based on the image data and control the pulse energy of the pulsed laser light outputted from the laser apparatus based on the area, the pressure detected with the first pressure sensor, and the pressure detected with the second pressure sensor, as claimed in claim 7.  Claims 8-9 are allowable by virtue of their dependency on claim 7.
Prior art fails to disclose a laser system wherein the rare gas chamber is a hollow fiber and is disposed in the filter chamber, as claimed in claim 16.  Claims 17-18 are allowable by virtue of their dependency on claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



September 15, 2021